25 So. 3d 579 (2009)
Reggie E. JERNIGAN, Appellant,
v.
STATE of Florida, DEPARTMENT OF MANAGEMENT SERVICES, DIVISION OF RETIREMENT, Appellee.
No. 1D09-2129.
District Court of Appeal of Florida, First District.
October 30, 2009.
Teresa E. Liles and T. Rhett Smith of Smith & Liles, P.A., Pensacola, for Appellant.
Bill McCollum, Attorney General, and Lee Ann Gustafson, Assistant Attorney General, Tallahassee, for Appellee.
Prior report: 995 So. 2d 996.
PER CURIAM.
Upon appellee's proper concession of error, the order awarding attorney's fees and costs entered by the State Retirement Commission on April 1, 2009, is hereby quashed. Appellee's motion for remand is granted. This matter is remanded to the State Retirement Commission for reconsideration by the Commission of a reasonable attorney's fee in light of the evidence presented at the previous hearing.
HAWKES, C.J., WOLF and WETHERELL, JJ., concur.